On Motion for Rehearing.
MORROW, P. J.
In his motion for rehearing the contentions advanced by the appellant upon the original submission are reiterated. In the light of the motion and the oral argument thereon, we have reviewed the record, and are constrained to reassert our conclusion that the evidence of the accomplice witness Arlye Stepp was sufficiently corroborated by other evidence to meet the measure of the law, which requires that the evidence aside from that of the accomplice tend to connect the accused with the commission of the offense. A further discussion of the corroborating evidence is not deemed desirable. By the evidence other than that of the accomplice the state proved that Arlye Stepp spent the night after deceased was missing at the home of appellant, and that together they left his home early in the night and returned late. Arlye Stepp testified that in this interval the body of deceased was placed where it was subsequently found. Apparently the last time deceased was seen alive was when he left his home a very short distance from the home of appellant, traveling a road that ran by appellant’s cornfield into which, according to appellant’s statement to the accomplice, appellant enticed the deceased and killed him. There is no evidence in the record that the deceased was killed at any point other than that at which his body was found. There, is testimony adverted to in the original opinion to the effect that witnesses who lived near the road between appellant’s house and McKinney had seen the deceased on the morning that he was killed beyond the point at which it is claimed by the state that his body was found. Appellant insists that this testimony rendered it incumbent upon the court to instruct the jury upon the issue of alibi. This matter was passed upon on the original submission, and is again urged in the motion for rehearing. In our judgment it has heretofore been correctly disposed of. Whatever be the cogency of the evidence tending to show that the deceased on the day that he was killed was seen at a point beyond appellants cornfield, the fact remains that his dead body was found in a well where the appellant and the accomplice placed it. The body, according to the accomplice testimony, was found on the premises of appellant at the point where appellant told the accomplice the deceased was killed. We find no suggestion in the evidence that between the time the deceased left his home on the morning of his death and the time that the appellant on the afternoon of that day had the conversation with the accomplice the appellant left his premises. The theory of alibi which embodies the idea that at the time the deceased was killed the appellant was at some other place than upon his premises where the dead body was found, and where, according to the testimony, he killed the deceased, is without support in the record so far as we are able to perceive. The action, of the trial court in declining to submit to the jury that issue was not erroneous.
The motion for rehearing is overruled.